DETAILED ACTION
	This office action is in response to the request for continuation filed on September 30, 2021 in application 16/037,228. 
Claims 1-2, 5-9 and 12-22 are presented for examination.   Claims 3-4 and 10-11 are cancelled. 		
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a series of correspondence with Jessica Babad #54,636 on October 14, 2021 - October 22, 2021. 
Please amend fig. 2 as the attached replacement sheet.
Please amend claims 1, 5, 9, 12, 16-17 and 22 as follow: 
******************
1. (Proposed amendment) A computer-implemented method comprising: 
providing a user interface adapted to receive tracing features prior to tracing execution of an application; 
receiving tracing features at the user interface, the tracing features including at least one filter parameter and at least one of execution data and a trace parameter, wherein the at least one filter parameter is received in a filter parameter field of the user interface, wherein the execution data is an application type, the trace parameter is a description of a saved trace, and the filter parameter is at least one of an application component, a software component, a package component, an all code parameter and a customer code parameter, wherein the at least one filter parameter and the at least one of execution data and the trace parameter are adapted to restrict subsequent execution of a trace; 

executing the application while tracing the execution, the execution based on the received at least one filter parameter and the received at least one of execution data and trace parameter, to generate the trace; 
analyzing the generated trace, wherein analyzing the generated trace further comprises selecting a list of selectable application components to display the trace results and determining the portion of code responsible for the software bug; 
refining the trace when the portion of code responsible for the bug cannot be determined, wherein refining the trace comprises: selecting, from a component list, an object providing a function of the trace, wherein selection of the object sets a breakpoint which opens a debugger to analyze the execution, wherein setting the breakpoint prompts for a username to be associated with the breakpoint; and re-executing the application after the breakpoint is set. 


	5. (Proposed amendment) The method of claim 1, wherein refining the generated trace further comprises:
	selecting [[a]] the breakpoint in the generated trace, wherein the breakpoint is a point in the code to begin application debugging; and
	opening, via re-execution of the application, an application debugger at the selected breakpoint.

	9. (Currently amended) A system comprising:
	a display;
	a memory storing processor-executable steps; and
	an error finder processor to execute the processor-executable process steps to cause the system to:

		receive tracing feature data at the user interface for tracing subsequent execution of the application, wherein the application includes a source code, and wherein the received tracing feature data identifies one or more sections of code in which to execute a subsequent trace, the trace comprising one or more steps the application performs to complete a task, wherein the tracing feature data includes at least one filter parameter and at least one of execution data and a trace parameter, wherein the execution data is an application type and a trace parameter is a description of a saved trace, and the at least one filter parameter and the at least one of execution data and the trace parameter are adapted to restrict subsequent execution of the trace; 
		execute the application while tracing the execution, the execution based on the received tracing feature data, to generate the trace;
	   select a list of selectable application components to display the trace results, display the generated trace on the user interface, and determine the portion of the code responsible for the software bug;
	   refine the trace when the portion of the code responsible for the bug cannot be determined, wherein refining the trace comprises:
				receiving selection of an object providing a function of the trace, wherein selection of the object sets a breakpoint in the generated trace to analyze the displayed generated trace, wherein the breakpoint is a point in the code to begin application debugging and selection of the object opens a debugger to analyze the trace, wherein setting the breakpoint prompts for a username to be associated with the breakpoint; and
				re-executing the application after the breakpoint is set.
		

	12. (Proposed amendment) The system of claim 9, further comprising processor-executable process steps to cause the system to:
		, via re-execution of the application, an application debugger at the selected breakpoint prior to determining the portion of the source code associated with the software bug.


		present a user interface on a display, the user interface including one or more user-entry filter parameter fields to receive one or more filter parameters and one or more user-entry fields to receive tracing feature data prior to execution of an application;
		receive tracing feature data at the user interface, the tracing features including at least one filter parameter and at least one of execution data and a trace parameter, wherein the execution data is an application type, the trace parameter is a description of a saved trace, and the at least one filter parameter is at least one of an application component, a software component, a package component, an all code parameter and a customer code parameter, wherein the at least one filter parameter and the at least one of execution data and the trace parameter are adapted to restrict subsequent execution of a trace; 
	wherein any of the received tracing feature data identifies one or more sections of code in which to execute the subsequent trace, the trace comprising one or more steps an application performs to complete a task, wherein the application includes a source code; 
		execute the application while simultaneously tracing the execution, the execution based on the received at least one filter parameter and the received at least one of execution data and trace parameter, to generate the trace;
		display the generated trace on the user interface;
		analyze the displayed generated trace, wherein analyzing the generated trace further comprises selecting a list of selectable application components to display the trace results and determining the portion of code responsible for the software bug;
		refine the trace when the portion of code responsible for the bug cannot be determined, wherein refining the trace comprises:
					selecting, from a component list, an object providing a function of the trace, wherein selection of the object sets a breakpoint which opens a debugger to analyze the execution, wherein setting the breakpoint prompts for a username to be associated with the breakpoint; and
					re-executing the application after the breakpoint is set.
		


	select [[a]] the breakpoint in the generated trace, wherein the breakpoint is a point in the code to begin application debugging; and
	, via re-execution of the application, an application debugger at the selected breakpoint.

22. (Proposed amendment) The method of claim 5, wherein 






Allowable Subject Matter
Claims 1-2, 5-9 and 12-22 allowed.   
The following is an examiner’s statement of reasons for allowance: 
The examiner deemed claims 1-2, 5-9 and 12-22 as novel when read as a whole for the limitations of receiving tracing features by a user interface for trace execution of an application, wherein tracing features include at least one filter parameter and at least one of execution data and a trace parameter, executing the application while tracing the execution, analyze the generated trace for the portion of code responsible for the software bug, refining the trace when the portion of code responsible for the bug cannot be determined, wherein refining the trace include selecting from a component list an object providing a functions of the trace, wherein selection of the objects sets a breakpoint which opens a debugger to analyze the execution, wherein setting the breakpoint prompts for a username to be associated with the breakpoint, and re-executing the application after the breakpoint is set.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov